Title: John Adams to Charles Adams, 12 October 1792
From: Adams, John
To: Adams, Charles


My dear Charles
Quincy October 12. 1792
I congratulate you on your Admission to the Bar and your taking Possession of an Office in So good a Part of the Town, and I would not advise you to exhange it for any other, without an absolute necessity. There is a great Advantage to a Lawyer in being always to be found in the Same place. I wish you as much Success as you can desire and all the Pleasure and Profit from your Practice in a Country like ours and in times like these. Honour and Integrity in all your concerns, a constant Attendance at your Office, and an ardent Application to your Studies will soon acquire you a reputation in the World and a Crowd of Clients about you
I am much pleased with your Observations on political subjects and approve entirely that Rectitude of heart which must have dictated your Attachment to Truth in all political Transactions. Falshood is never Politick. So far am I from admiring the old Monkish Maxim Populus vult decipi: decipiatur. for although I must confess from Experience, that the People sometimes choose to be deceived, yet I cannot agree to the other Part of the Proverb, so far as to take any part in the deception.
The Time has been when I had less unfavourable Notions of Rotations than I have at present. That Time however has been long Since past. Reading Reflection and Observation have wholly weaned me from that delusion and I believe that nothing has contributed more to my conversion than the Observation that in all History and Experience Rotations have been the favourites only of the Aristocracy. The People in contradistinction to the Aristocracy Seldom approve of Rotations and are never fond of them, except when at times they have been deceived by the Aristocrats.
It will be found at this instant that they are the Aristocrats in France and some of the worst of them too, who, by exciting Mobs and Tumults among People who may be hired to any Thing by a few Liards apiece, are playing Mischief with their Constitution and the Rights of Man.
You must write me as often as you can and not wait always for regular Answers from me, as my Engagements sometimes and my health at others will not allow me to write.

My Regards to the Family We are connected with and particular Compliments to the worthy Baron.
I am my dear Charles your affectionate / Father
John Adams
